DETAILED ACTION
The communication received on 09/17/2021 & 01/28/2022 is acknowledged by the Examiner.  Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, the elements of the housing must be connected to one another to define an enclosure and the position of respective leading and trailing edges of the air foil must be properly defined so as to ejected air from the housing towards a trailing edge of the air foil.  For example, there is space relationship between top surface having air inlet and the bottom surface having the air slot so as properly direct the air. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philip V.C. Ponka, et al. US 20120145347 A1.

Regarding claim 1, Ponka discloses:  A papermaking machine air foil (Figs. 7 and 8 and para [0042].) comprising: a housing having a top surface, a bottom surface, side surfaces, a leading edge and a trailing edge (Figs 1, 7a depicts at least one air supply module 9 being arranged for supplying air to the localized zone.  Para [0058-0063], for example, para [0059] teaches air foil with trailing and leading edges.); at least one air inlet on the top surface that directs injected air into the housing (Fig. 7 depicts air inlet with a downward arrow. ); and an air slot formed in the bottom surface that directs ejected air from the housing towards a trailing edge of the air foil, the air slot having a V-shape (Figs. 4-6 displays a V-shaped guide slot 42.), wherein the papermaking machine air foil is configured at a position adjacent to a Yankee dryer so that the ejected air directed by the air slot of the air foil stabilizes the paper web as the paper web is removed from the Yankee dryer (Para [0147-0149] and Fig. 1 and particularly Fig. 7 clearly illustrate the air supply modules 9 and air exhaust modules 10 positioned on top of the web 47.  Ponka does explicitly depicts in Fig. 1 that within a dry end of a tissue paper machine having a dry end web transport system, the air supply modules 9 and air exhaust modules 10 are positioned near creping doctor 21 and a creper lead-out foil 13.). 

Regarding claim 2, Ponka discloses all of the limitations of its base claim 1.  Ponka further discloses:  wherein the at least one air inlet comprises at least two air inlets (Fig. 7 and Para [0196] discloses “ There are rectangular inlet connections 50 located along the width of the module 9 approximately every 2500 mm.”).  

Regarding claim 6, Ponka discloses all of the limitations of its base claim 3.  Ponka further discloses:  wherein at least one other of the at least two air inlets is configured to accommodate blower air at a pressure lower than the compressed air accommodated by the one of the at least two air inlets (Para [0291-0293] discloses the combination of web transfer or movement and the air flow that causes the so called “Bernoulli's effect” and this is the same as the claimed invention although it is stated differently.). 

Regarding claim 9, Ponka discloses all of the limitations of its base claim 1.  Ponka further discloses:   wherein the bottom surface of the housing comprises an upper plate and a lower plate, and the air slot is formed between the upper plate and the lower plate (Para [0214-0217], Figs. 10-12, and particularly claim 10 teaches “…air exhaust module (57) comprises two slot plates (58, 59) forming an air exhaust slot (60) there-between…”).  


Regarding claim 10, Ponka discloses all of the limitations of its base claim 9.  Ponka further discloses:  wherein the lower plate has a trailing edge and the upper plate has a leading edge, and the air slot is formed between the trailing edge of the lower plate and leading edge of the upper plate (Para [0214-0217], Figs. 10-12, and particularly claim 10 teaches “…air exhaust module (57) comprises two slot plates (58, 59) forming an air exhaust slot (60) there-between…” Similarly, the lower plate 59 has trailing edge and the upper plate 58 has a leading edge with respect to the orientation of the air exhaust module (57).).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3, 4-5, 7-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Philip V.C. Ponka, et al. US 20120145347 A1 in view of Robert E. Page, et al.  (US 5891309 A).

Regarding claim 3, Ponka discloses all of the limitations of its base claim 2.  Even though Ponka teaches on Para [0291-0293] that the air pressures on the web 47 and the pressure differential on top and below the web 47, nevertheless, Ponka does not expressly teach:  wherein one of the at least two air inlets is configured to accommodate compressed air at a pressure of 20 psi to 70 psi.    

In the same field of art, Page is directed to devices for stabilizing a paper web in a papermaking machine in general, and in particular to devices for stabilizing a paper web dried on a Yankee dryer.  A web support foil positioned adjacent to a Yankee dryer above a creping doctor. The foil supports the web as it leaves the dryer.  Mounted to the top of the foil is an adjustable air deflector which is positioned tangent to the Yankee dryer.  With that said, Page teaches:  wherein one of the at least two air inlets is configured to accommodate compressed air at a pressure of 20 psi to 70 psi (Col. 4, lines 57-58 discloses “Air in the first supply duct is supplied at various pressures but generally about 20 psi.”).     
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air inlets of Ponka so as to ensure that the air pressure range discloses by Page.  Similarly, one of ordinary skill in the art, upon reading Page disclosure, would also have been motivated to apply its teaching of utilizing the concept of the air supply duct at various pressures but generally about 20 psi for the benefit of the claimed invention.   
     
Regarding claims 4 and 5, Ponka in view of Page discloses all of the limitations of its respective base claim 3.  Page further discloses:  wherein the one of the at least two air inlets has a diameter of 0.5 to 1.5 inches or the one of the at least two air inlets has a diameter of 0.75 inch (Fig. 1 illustrate an air duct 50 without explicitly teaching the diameter or the size of the air inlet, but an artisan could readily size the air inlet for specific configuration and intended use thereof and therefore the size or the diameter of the air duct has no bearing on the patentability of the claimed invention.).   

Regarding claim 7 and 8, Ponka in view of Page discloses all of the limitations of its base claim 6.  Page further discloses: wherein the at least one other of the at least two air inlets has a diameter of 3 to 8 inches or the at least one other of the at least two air inlets has a diameter of 3 inches (The same explanation noted in claims 4 and 5 applies herein as well and will not be repeated again to avoid redundancy.).  

Regarding claim 11, Ponka in view of Page discloses all of the limitations of its base claim 9.  Ponka further discloses:  wherein the air foil comprises gussets extending between the upper plate and the lower plate (Figs. 10-12 illustrate two plates in which the upper plate moves with respect to lower plate.  Attaching gussets extending therebetween for a specific design and intended use thereof via routine optimization.  The air exhaust module (57) with the gussets therebetween could be utilized as an air foil.).   

Regarding claim 12, Ponka discloses all of the limitations of its base claim 1.  Ponka further discloses:  the air slot has a height of 0.010 inches to 0.020 inches (Para [0208] discloses some dimensions such as length and gap ranges of the exhaust slot.  Although the height of the air exhaust module (57) is not disclosed, but it is obvious an artisan could re-arrange the plates so as to ensure the height meet the claim language.  Applicant’s attention is respectfully directed to a well settled case law in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  

Regarding claim 13, Ponka discloses all of the limitations of its base claim 1.  Ponka further discloses:   wherein the air foil has a width as measured in a cross direction of 24 inches to 220 inches (The same explanation noted in claim 12 applies herein as well and will not be repeated again to avoid redundancy.).  

Regarding claim 14, Ponka discloses all of the limitations of its base claim 1.  Ponka further discloses:  wherein the air foil has a length as measured in the machine direction of 30 inches to 72 inches (The same explanation noted in claim 12 applies herein as well and will not be repeated again to avoid redundancy.).   

Regarding claim 15, Ponka discloses all of the limitations of its base claim 1.  Ponka further discloses:  wherein the air foil has a height of 4 inches to 6 inches (The same explanation noted in claim 12 applies herein as well and will not be repeated again to avoid redundancy.).  

Regarding claim 16, Ponka discloses all of the limitations of its base claim 1.  Ponka further discloses:  wherein the air slot comprises a first arm and a second arm that together form the V-shape, and a length of each of the first and second arms is 15 inches to 20 inches (Figs. 3-6 and 10-12 illustrate slots having V-shaped guide slot 42.  With respect to dimension, the same explanation noted in claim 12 applies herein.).  

Regarding claim 17, Ponka discloses all of the limitations of its base claim 16.  Ponka further discloses:  wherein a total length of the air slot is 30 inches to 240 inches (The same explanation noted in claim 12 applies herein as well.).  

Regarding claim 18,  Ponka discloses all of the limitations of its base claim 16.  Ponka further discloses:  wherein the angle between the first arm and the second arm of the slot is 60 degrees to 120 degrees (Figs. 3-6 and 10-12 illustrate slots having V-shaped guide slot 42 that meet the claim language even though Ponka does not expressly disclose that.).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paul Seidl, et al. (US 20080276488 A1) is directed to a device for contactlessly drying and guiding traveling webs.  The device includes two discharge slots which allow for increased draw down force, which flattens machine direction wrinkles in a floating web.  There is a primary discharge slot and a second discharge slot spaced from and stepped down from the primary discharge slot.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/
Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748